         Case 1:19-cr-00118-RA Document 68 Filed 05/15/20 Page 1 of 1




                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 5/15/2020


UNITED STATES OF AMERICA,
                                                                 No. 19-cr-118 (RA)
                       v.
                                                                       ORDER
JESUS WILFREDO ENCARNACION,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         A conference is scheduled for Wednesday, May 20, 2020 at 2:00 p.m. to address

the issues raised in the parties’ recent letters regarding the disclosure and use of Dr.

Kleinman’s report for sentencing. Dkt. 63, 66, 67.

         No later than Monday, May 18, the parties shall notify the Court whether (i) Mr.

Encarnacion intends to waive his presence pursuant to Federal Rule of Criminal

Procedure 43(b)(3), and (ii) the parties would prefer the conference to take place by

telephone or video.

SO ORDERED.

Dated:     May 15, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
